PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Evonik Operations GmbH
Application No. 16/079,632
Filed: 24 Aug 2018
For: AMIDES OF ALIPHATIC POLYAMINES AND 12-HYDROXYOCTADECANOIC ACID AND LIPASE STABLE THICKENER COMPOSITIONS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on applicant’s petition entitled “Renewed Petition Under CFR 
§ 1.183,” filed June 3, 2022, requesting waiver of the prior art requirement in 37 CFR 1.321(d), as supplemented by the petition filed on July 29, 2022. The supplemental petition requests consideration of a concurrently filed terminal disclaimer that corrects the terminal disclaimer filed on June 3, 2022.1 

The petition fee of $420 pursuant to 37 CFR 1.17(f) for the petition under 37 CFR 1.183 and the fee of $170 pursuant to 37 CFR 1.20(d) for the terminal disclaimer were received on September 22, 2021. The fee of $140 set forth in 37 CFR 1.17(i) required under 37 CFR 1.71(g)(2) for the amendment to the specification to disclose the names of the parties to the joint research agreement was charged to petitioner’s deposit account on April 14, 2022. 

For the reasons set forth below, the petition under 37 CFR 1.183 is GRANTED.


RELEVANT STATUTE AND REGULATIONS

  35 U.S.C. 102 provides, in pertinent part:

	(a) NOVELTY; PRIOR ART. – A person shall be entitled to a patent unless – 
****
		(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
	(b) EXCEPTIONS.—Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.

****

(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
 	
****
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.


	(c) COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.—Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—

(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.


37 CFR 1.104(c)(4)(ii) provides:

Subject matter which would otherwise qualify as prior art under 35 U.S.C.102(a)(2) and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C.102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:

(A) The applicant or patent owner provides a statement to the effect  that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and

(B) The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:

(1)    Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;

(2)    Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;

(3)    Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION

In the petition under 37 CFR 1.183 filed on September 22, 2021, applicant requested waiver of the prior art requirement in 37 CFR 1.321(d) in order for the terminal disclaimer based on a joint research agreement that listed non-prior art references to be entered. A terminal disclaimer was filed on September 22, 2021. As discussed in the decision on petition, mailed May 3, 2022, the September 22, 2021 terminal disclaimer did not meet all of the requirements for the terminal disclaimer under 37 CFR 1.321(d). Specifically, the terminal disclaimer filed under 37 CFR 1.321(d) on September 22, 2021 was improper because of the use of parentheses and the use of the word “or” in the enforcement paragraph. Applicant filed another terminal disclaimer with the “Renewed Petition Under CFR § 1.183” on June 3, 2022. The terminal disclaimer filed on July 29, 2022 corrects the terminal disclaimer filed on June 3, 2022 by identifying that the reference numbers listed are US patents
 
To support the request for waiver of the prior art requirement in the rule, applicants assert the following on pages 4-5 of the present “Renewed Petition Under CFR § 1.183,” filed June 3, 2022: 

On April 1, 2021, the Examiner issued a nonstatutory double patenting (NDP) rejection of claims in the present Application (US 16/079,632) based on claims in two reference patents, US 10,221,379 and US 10,696,935. This was the sole rejection in the Office Action and the Examiner stated that:

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.

Responsive to this NDP rejection, Petitioner is submitting herewith a terminal disclaimer based on a Joint Research Agreement between Evonik Operations GmbH (sole owner of the present application) and Proctor & Gamble Company (sole owner of the two reference patents)…

It should be noted that the reference patents are not prior art to the present Application, as the Application and the patents have the same effective filing date, February 26, 2016. As discussed above, under these circumstances, 37 C.F.R. § 1.321(d), does not provide for filing a terminal disclaimer based on a Joint Research Agreement. The practical effect of this is that the Petitioner is now subject to an extraordinary and unjust situation in which the Office’s NDP rejection cannot be overcome by the terminal disclaimer unless the requirements of the rule are at least party waived.

Accordingly, applicant contends in the present renewed petition that justice requires waiver of the non-statutory requirement in 37 CFR 1.321(d) that the reference applications listed in the terminal disclaimer be disqualified as prior art in accordance with 37 CFR 1.104(c)(4)(ii) in order to allow the terminal disclaimer filed under 37 CFR 1.321(d) be approved and given full effect.

Applicant’s instant petition under 37 CFR 1.183 has been fully considered.

A review of the record reveals that the terminal disclaimer based on a joint research agreement filed on July 29, 2022 meets all of the requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(4)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested). Applicant met the requirements to establish the existence of a joint research agreement in accordance with 37 CFR 1.104(c)(4)(ii) by:
(1) Submitting a proper statement under 37 CFR 1.104(c)(4)(ii)(A) on September 22, 2021, and 
(2) Amending the specification on September 22, 2021 to name the parties to the joint research agreement. 
In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the references listed in the July 29, 2022 terminal disclaimer be prior art that is disqualified as set forth in 37 CFR 1.104(c)(4)(ii) in order for applicant to be able to file the terminal disclaimer under this provision to obviate the nonstatutory double patenting based on these references. Accordingly, the June 3, 2022 petition, as supplemented by the petition filed on July 29, 2022, requesting waiver of the requirement in 37 CFR 1.321(d) that the references listed in the terminal disclaimer filed on July 29, 2022 be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii) is granted. 

CONCLUSION

1.    The June 3, 2022 petition under 37 CFR 1.183, as supplemented by the petition filed on July 29, 2022 is granted. 

2.    The terminal disclaimers filed on June 3, 2022 and July 29, 2022 will be forwarded to the paralegal staff for processing.

3.    Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The terminal disclaimer filed on July 29, 2022 corrects the terminal disclaimer filed on June 3, 2022 by identifying that the reference numbers listed are US patents.